Citation Nr: 1548751	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  10-14 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for left ear hearing loss, and if so, entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for right ear hearing loss.

3. Whether new and material evidence has been submitted to reopen a claim for service connection for diabetes mellitus, and if so, entitlement to service connection for diabetes mellitus.

4. Entitlement to service connection for erectile dysfunction (ED).

5. Entitlement to disability ratings for lumbosacral strain higher than 10 percent prior to February 12, 2015, and 40 percent from February 12, 2015.

6. Entitlement to disability ratings for cervical strain higher than 10 percent prior to February 12, 2015, and 20 percent from February 12, 2015.

7. Entitlement to an increased (compensable) disability rating for rhinitis with sinusitis.

8. Entitlement to an increased (compensable) disability rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to November 1972, and from May 1973 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Oakland, California Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues on appeal previously included entitlement to a total disability rating based on individual unemployability (TDIU). In a June 2015 rating decision, the RO granted a TDIU, and thus resolved that issue. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

In this decision, below, the Board is granted reopening of a previously denied claim for service connection for left ear hearing loss. The issue of service connection, on the merits, for left ear hearing loss, and the issue of service connection for right ear hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1. The Veteran did not file a notice of disagreement with a July 1994 rating decision denying service connection for left ear hearing loss. No new and material evidence was received within a year after that rating decision. 

2. Evidence received since the July 1994 rating decision indicates that the Veteran has left ear hearing levels that meet the criteria for left ear hearing loss.

3. The Veteran did not file a notice of disagreement with a December 1994 rating decision denying service connection for diabetes mellitus. No new and material evidence was received within a year after that rating decision. 

4. Evidence received since the December 1994 rating decision addresses the history of the Veteran's diabetes, including the claimed onset of diabetes within a year after separation from service.

5. The Veteran's diabetes mellitus became manifest within a year after his 1993 separation from service.

6. The Veteran's ED is a complication of his type II diabetes mellitus.

7. Prior to June 4, 2012, the Veteran's lumbosacral spine disability including strain was manifested by limitation of motion, pain, pain on motion, and limitations on work and other activities, without impairment equivalent to limitation of forward flexion to 60 degrees or limitation of the combined range of motion to 120 degrees.

8. From June 4, 2012, the Veteran's lumbosacral spine disability including strain has been manifested by limitation of forward flexion of the thoracolumbar spine to 30 degrees.

9. The Veteran's lumbosacral spine disability including strain has not produced ankylosis or disability equivalent to ankylosis.

10. Prior to February 12, 2015, the Veteran's cervical spine disability including strain was manifested by limitation of motion, pain, pain on motion, and limitations on work and other activities, without impairment equivalent to limitation of forward flexion to 30 degrees or limitation of the combined range of motion to 170 degrees.

11. From February 12, 2015, the Veteran's cervical spine disability including strain has been manifested by limitation of motion, pain, pain on motion, severe limitations on work and other activities, and the necessity of bed rest periods every two hours.

12. The Veteran's cervical spine disability including strain has not produced ankylosis of the entire spine or equivalent disability.

13. The Veteran's allergic rhinitis has not been manifested by polyps, or by greater than 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side. His sinusitis has not required surgery, and has not produced any incapacitating episodes requiring prolonged, four to six week, antibiotic treatment, nor any non-incapacitating episodes characterized by headache, pain, and purulent discharge or crusting.

14. The Veteran's intermittent external hemorrhoids have been no worse than mild to moderate, without large, thrombotic, or irreducible hemorrhoids, excessive redundant tissue, persistent bleeding, anemia, or fissures.



CONCLUSIONS OF LAW

1. The July 1994 rating decision denying service connection for left ear hearing loss is a final decision. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2. Evidence received since the July 1994 rating decision is new and material to a claim for service connection for left ear hearing loss; that claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156.

3. The December 1994 rating decision denying service connection for diabetes mellitus is a final decision. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

4. Evidence received since the December 1994 rating decision is new and material to a claim for service connection for diabetes; that claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156.

5. The Veteran's diabetes mellitus is presumed to be service connected. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

6. The Veteran's ED is proximately due to or the result of his service-connected diabetes mellitus. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.310 (2015).

7. Prior to June 4, 2012, lumbosacral strain did not meet the criteria for a disability rating higher than 10 percent. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2015).

8. From June 4, 2012, lumbosacral strain has met the criteria for a 40 percent disability rating. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243.

9. Lumbosacral strain has not met the criteria for a disability rating higher than 40 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243.

10. Prior to February 12, 2015, cervical strain did not meet the criteria for a disability rating higher than 10 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243.

11. From February 12, 2015, cervical strain has met the criteria for a 60 percent disability rating. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243.

12. Cervical strain has not met the criteria for a disability rating higher than 60 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243.

13. Rhinitis with sinusitis has not met the criteria for a compensable disability rating. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Codes 6510-6514, 6522 (2015).

14. Hemorrhoids have not met the criteria for a compensable disability rating. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7336 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

VA provided the Veteran notice in letters issued in January 2007, April 2009, and March 2010. In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection. VA also informed the Veteran how VA assigns disability ratings and effective dates.

The Veteran's claims file contains service medical records, post-service medical records, and reports of VA examinations. The treatment records and examination reports provide relevant information that is sufficient to address the issues that the Board is deciding at this time.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Left Ear Hearing Loss

The Veteran contends that he has left and right ear hearing loss that began during service, and is attributable to noise exposure during his service, particularly service aboard an aircraft carrier. The RO has established service connection for his tinnitus.

In a November 1993 claim, the Veteran sought service connection and VA disability compensation for several disorders, including left ear hearing loss. In a July 1994 rating decision, the RO denied service connection for left ear hearing loss. The RO found that his service treatment records did not show that he had left ear hearing loss.

A rating decision becomes final when a claimant does not file a notice of disagreement (NOD) within one year after a decision is issued. 38 U.S.C.A. § 7105. A rating decision also becomes final if a claimant files a timely NOD, but does not file a timely substantive appeal. 38 U.S.C.A. § 7105. A final decision on a claim that has been denied shall be reopened if new and material evidence with respect to that claim is presented or secured. 38 U.S.C.A. §§ 5108, 7104(b). The United States Court of Appeals for Veterans Claims (Court) has ruled that, if the Board determines that new and material evidence has been submitted, the case must be reopened and evaluated in light of all of the evidence, both new and old. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). New and material evidence received within a year after the rating decision will be considered as having been filed in connection with the claim. 38 C.F.R. § 3.156(b). If service department records not previously associated with the claims file are received, VA will reconsider the claim. 38 C.F.R. § 3.156(c). 

The Veteran did not file an NOD with the July 1994 rating decision. That decision became final. No evidence that was new and material to the left ear hearing loss claim was received within the appeal period. No additional service department records were received after that rating decision. 

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the last time that the claim was finally disallowed on any basis (not only since the last time that the claim was disallowed on the merits). Evans v. Brown, 9 Vet. App. 273 (1996). In October 2008, the Veteran requested to reopen a claim for service connection for hearing loss. In a June 2009 rating decision, the RO denied reopening of that claim. The Veteran appealed that decision. The only final disallowance on any basis of the Veteran's claim for service connection for left ear hearing loss is the July 1994 rating decision. The Board will consider whether new and material evidence has been submitted since that decision.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010). See also Evans v. Brown, supra, at 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The Court has explained that, in general, direct service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for certain chronic diseases, including organic diseases of the nervous system, such as sensorineural hearing loss, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For VA disability benefits purposes, impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Court has held that 38 C.F.R. § 3.385 does not preclude service connection for current hearing disability where hearing was within normal audiometric testing limits at separation from service. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). The Court explained that, when audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of a veteran's separation, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service. Id. at 160.

The evidence that was associated with the claims file in July 1994 includes service treatment records and the report of a post-service VA audiology examination. In testing of the Veteran's hearing during service, on several occasions, in the left ear, the threshold at 4000 Hertz was 30 decibels or higher. On one occasion, in 1989, that threshold was 50 decibels. On a retirement examination in June 1993, that threshold was 30. In the 1994 VA examination, the examiner found that the testing results were inconsistent, such that it was not possible to determine the Veteran's hearing levels.

The evidence that had been added to the claims file since July 1994 includes statements from the Veteran and VA treatment records. In October 2008, the Veteran noted that his hearing levels had previously been found to not meet the criteria for hearing loss disability. He reported that since that time his hearing loss had worsened, such that it likely had come to meet the criteria. VA treatment records reflect that the VA audiologists have diagnosed the Veteran as having bilateral sensorineural hearing loss.

In denying service connection for left ear hearing loss in July 1994, the RO found that the Veteran's service treatment records did not show that he had left ear hearing loss that met the criteria for hearing loss disability. The more recent evidence suggests that his left ear hearing loss has since come to meet that criteria. The new evidence addresses an unestablished fact necessary to substantiate a claim for service connection, and so is material. As new and material evidence has been received, the Board grants reopening of a claim for service connection for left ear hearing loss.

Having reopened the claim for service connection for left ear hearing loss, the Board must consider it on its merits. The Board finds that the claim should be remanded to the RO for the development of additional evidence, as explained in the remand section, below.

Diabetes

The Veteran contends that his diabetes mellitus had onset during service or within a year following separation from service. In September 1994, he submitted a claim for service connection for diabetes. In a December 1994 rating decision, the RO denied service connection for diabetes. The RO found that records of private treatment during the year following his separation from service did not show that he had diabetes. The Veteran did not submit an NOD with that decision, and that decision became final. No evidence that was new and material to the diabetes claim was received within the appeal period. No additional service department records were received after that rating decision. 

In August 2006, the Veteran requested to reopen a claim for service connection for diabetes. In a July 2007 rating decision, the RO denied reopening of the claim. In August 2007, additional medical records that include references to the history of the Veteran's diabetes were received. In October 2008, the Veteran again sought service connection for diabetes. In a June 2009 rating decision, the RO denied reopening of a claim for service connection for diabetes. The Veteran appealed that decision.

As evidence pertaining to the issue of service connection for diabetes was received within a year after the July 2007 rating decision, the July 2007 rating decision did not become final. The Board will consider whether new and material evidence has been received since the December 1994 rating decision.

Diabetes mellitus is among the chronic diseases listed at 38 C.F.R. §3.309 for which service connection may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. Under the VA rating schedule, a 10 percent rating for diabetes mellitus is assigned if it is manageable by restricted diet only. Higher ratings are assigned if medication is required. 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

Type II diabetes mellitus is among the diseases for which service connection is presumed if it manifests in a veteran who was exposed to certain herbicides such as Agent Orange. See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015). The Veteran's Navy service included service during the Vietnam War years. He has not indicated that he had service in Vietnam, however, so there is not a basis to presume service connection for his diabetes based on herbicide exposure.

The evidence that was in the claims file in December 1994 includes service treatment records, post-service treatment records, and the Veteran's claim. His service treatment records did not reflect a diagnosis of diabetes. In his September 1994 claim, he stated that he was under private evaluation for possible diabetes. Records of private treatment in 1994 included laboratory test results. His blood glucose levels were above the reference range on one occasion, and within the reference range on another occasion.

The evidence that had been added to the claims file since December 1994 includes additional medical information. VA treatment records from 2000 forward shows that the Veteran has type II diabetes mellitus. A private treatment record from January 2005 reflects a history of diabetes since 1994. In July 2006, a private physician who treated the Veteran in the 1990s wrote that, in June 1994, he was diagnosed, based on laboratory test results, as having diabetes mellitus. 

The new evidence addresses the history of the Veteran's diabetes, including the claimed onset within a year after separation from service. For purposes of reopening a claim, credibility of new evidence is presumed. The new evidence is material because it addresses an unestablished fact necessary to substantiate a claim for service connection. As new and material evidence has been received, the Board grants reopening of a claim for service connection for diabetes.

Having reopened the claim for service connection for diabetes, the Board must consider the reopened claim on its merits.

The Veteran's service treatment records do not show any diagnosis of diabetes. In his September 1994 claim, he stated that he was under private evaluation for possible diabetes. The claims file contains records of post-service treatment he received in June to November 1994 from private physician G. P. P., M.D.. In June, the Veteran reported a family history of diabetes. On laboratory testing in June, fasting blood glucose was 138 mg/dL, noted as high compared to the reference range of 70 to 115. Protein-bound glucose was 1.34 mg glu/g alb, noted as high compared to the reference range of 0.00 to 1.19. The laboratory report indicated that those results were consistent with clinically significant hyperglycemia. The report stated that, if the patient was not known to be diabetic, ADA recommendations for diagnosis of diabetes should be followed. In September, Dr. P. noted that the Veteran did not presently have diabetes symptoms. In testing in October, fasting blood glucose was 107 mg/dL, within the reference range of 70 to 115. Hemoglobin AIC was 6.9%, noted as high compared to a reference range of 4.7 to 6.4. In November, Dr. P. listed a diagnosis of hyperglycemia. 

In VA treatment in July 1997, it was noted that the Veteran had diabetes that was diet controlled in 1993, and that he was started on an oral agent for diabetes in 1997. VA treatment notes from 1997 forward state that he has diabetes. A January 2005 private treatment record contains a notation of diabetes from 1994 forward.

In a July 2006 letter, Dr. P. wrote that, in June 1994,the Veteran was diagnosed, based on laboratory tests, as having diabetes mellitus. Dr. P. cited a 138 fasting blood glucose level in June 1994 and elevated Hemoglobin AIC on subsequent tests.

On VA examination in June 2007, the examining nurse practitioner indicated that she was not provided with the Veteran's claims file to review. The Veteran reported that he was diagnosed with diabetes in 1994. He noted that before his diagnosis, and before his separation from service, he had noted symptoms of polyuria, polydipsia, polyphagia, and fatigue. He related that VA treatment had included oral medication until 2000, and insulin from 2000 forward. The examiner listed a diagnosis of diabetes. The examiner was not asked to discuss the likely etiology of his diabetes, and she did not do so.

Post-service medical records from 1994 forward reflect and support the Veteran's claim that his diabetes was diagnosed in 1994, within a year after his separation from service. While oral medication reportedly was not begun until 1997, a 10 percent rating is assigned for diabetes that is manageable by diet. The 2006 statement from Dr. P., who treated him in 1994, provides significant supports for a history of diagnosis of diabetes within a year after service. The evidence that his diabetes manifested in 1994 to a degree of at least 10 percent disabling warrants a presumption that his diabetes is service connected.

ED

The Veteran contends that he has ED as a result of his diabetes. He has not contended that ED began while he was in service.

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b).

Notes of VA treatment of the Veteran reflect that he was prescribed medications for diabetes from at least as early as 1997 and for ED from at least as early as 2001. VA primary treatment notes from November 2007 contain a finding that his impotence is secondary to his diabetes.

On VA examination in June 2007, the Veteran reported that he was diagnosed with diabetes in 1994. He stated that presently his diabetes was treated with insulin and oral medication. He reported that since 1994 he had experienced ED, and that presently it was treated with medication. The examiner stated that the Veteran had type II diabetes mellitus with complications of hypertension and ED.

Recent medical records consistently reflect the Veteran's reports of ED. There is no evidence that ED occurred while he was in service. Medical treatment and examination records tend to indicate that his ED began no earlier than his diabetes. Some medical records explicitly state that his ED results from, or is a complication of, his diabetes. The Board grants service connection for the ED as secondary to the diabetes.

Lumbosacral Strain and Cervical Strain

The Veteran has appealed the disability ratings assigned for his lumbosacral strain and cervical strain. The RO granted service connection effective in October 1993 for each of those disabilities, and assigned disability ratings of 10 percent for each. In October 2008, the Veteran submitted a claim for increased ratings for several disabilities, including lumbosacral strain and cervical strain. In a June 2009 rating decision, the RO continued the 10 percent ratings for each. The Veteran appealed that decision. In a June 2015 rating decision, the RO increased the rating for lumbosacral strain to 40 percent, effective February 12, 2015, and increased the rating for cervical strain to 20 percent, also effective February 12, 2015. February 12, 2015, is the date of VA medical examinations of thoracolumbar and cervical areas of the Veteran's spine. The Veteran has continued his appeal of the ratings for both disabilities.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Court has indicated that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995). Determination of impairment due to such factors is to be expressed, if feasible, terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

Physicians have diagnosed the Veteran's lower and upper spine disabilities as strain. In 2015, the RO granted separate service connection and ratings for radiculopathy in his lower and upper extremities. The rating schedule provides for evaluating spine disorders, including strain and intervertebral disc disorders, under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Rating Formula), whichever method results in the higher evaluation when all disabilities are combined. 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243.

The General Formula Rating Formula for Diseases and Injuries of the Spine is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease

Unfavorable ankylosis of the entire spine  ................... 100 percent

Unfavorable ankylosis of the entire thoracolumbar spine  ... 50 percent

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine  .............................. 40 percent

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine  .......................... 30 percent

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis  ....... 20 percent

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height
   ..................................................................... 10 percent

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.   

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.   

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.   

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.   

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is as follows:

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months  ............................ 60 percent

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months  .. 40 percent

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months  .. 20 percent

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months  ...... 10 percent

Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a.

Records of VA and private treatment of the Veteran reflect a long history of back and neck pain. In his October 2008 claim, he stated that his low back and neck disorders were getting worse, and that he had limitation of motion in each area.

On VA examination in May 2009, the Veteran reported that he worked as a truck driver part time, 28 hours per week. He related low back pain that radiated into both hips and occasionally down both legs. He described the pain as severe and constant. He stated that the pain limited him in climbing into his truck at work, made him unable to do exercise other than walking, and limited him to 30 to 40 minutes of walking. He reported constant neck pain, with radiation of the pain into his hands and fingers, daily flare-ups of worse pain, and worse pain with twisting and turning. He stated that during flare-ups he had difficulty turning his head. He indicated that the neck pain limited him from cleaning and yard tasks at home. He reported that he lost 16 to 20 hours of work each week because of neck pain. He indicated that he did not have any 24 hour periods of incapacitation due to his low back or neck. 

The examiner observed that the Veteran had a mildly antalgic gait. The lumbosacral musculature was mildly tender. The range of motion of the lumbar spine was to 80 degrees of forward flexion, 20 degrees of extension, 20 degrees of lateral flexion to each side, and 20 degrees of rotation to each side. He was able to do the motions three times. The cervical paravertebral musculature was tender. The range of motion of the cervical spine was to 40 degrees of forward flexion, 20 degrees of extension, 15 degrees of lateral flexion to each side, and 50 degrees of rotation to each side. All of those motions caused discomfort. He was able to do the motions three times.

Records of private treatment in 2009 through 2012 show ongoing neck pain, treated with periods of physical therapy.

On VA examination in June 2012, the Veteran reported that his low back pain and disability had increased since the last examination. He stated that the pain radiated into both lower legs. He indicated that he had daily flare-ups of worse pain with prolonged sitting. He related that he used a cane regularly. He reported that he had difficulty lifting anything of substantial weight, and had difficulty standing for longer than 20 minutes. The range of motion of the thoracolumbar spine was to 30 degrees of forward flexion, 20 degrees of extension, 20 degrees of lateral flexion to each side, and 20 degrees of rotation to each side. After three repetitions, the ranges remained the same. There were muscles spasms that resulted in an abnormal gait. There was radiculopathy with intermittent moderate pain in both lower extremities. Imaging showed narrowing of disc spaces and slight bulging of the discs. He had not had any incapacitating episodes of low back symptoms.

The Veteran reported ongoing neck pain, worse with bending and turning. He indicated that he had no incapacitating episodes. The range of motion of the cervical spine was to 45 degrees of forward flexion, 45 degrees of extension, 30 degrees of lateral flexion to each side, and 45 degrees of rotation to each side. After three repetitions, the ranges of motion remained the same. There was evidence of pain on movement. X-rays showed narrowing of disc spaces.

In private treatment in December 2013, it was noted that the Veteran had ataxia, and as a result had to retire early from his employment as a longshoreman, mechanic, and truck driver. He also reported ongoing low back and neck pain. In private treatment in 2014 and 2015, he reported ongoing low back and neck pain. He stated that he worked as a longshoreman. He reported that low back and neck pain and weakness made him unable to perform work activities. He indicated that pain awakened him and interfered with sleep.

The Veteran had VA examinations of his thoracolumbar spine and cervical spine on February 12, 2015. He reported that in March 2012 he was in a serious motor vehicle accident (MVA) that worsened his back condition. He stated that he had constant, severe low back pain and weakness. He indicated that he had fallen as a result of leg weakness, and that he used a cane constantly. He related that he had flare-ups of worse symptoms if he sat or stood for more than 25 minutes. He reported that his low back problems made him unable to lift more than 10 pounds, and caused him difficulty with any activity requiring bending. He reported having weekly chiropractic treatment. Motion of his thoracolumbar spine was limited to 20 degrees of forward flexion, 10 degrees of extension, 20 degrees of lateral flexion to each side, and 10 degrees of rotation to each side. There was pain on motion, with weightbearing, and on palpation. After three repetitions, the ranges remained the same. The examiner noted extreme guarding and unsteadiness with motion. The examiner noted bilateral radiculopathy. The thoracolumbar spine was not in ankylosis. X-rays showed arthritis and mild multilevel degenerative disc disease. The examiner found that the Veteran had lumbosacral strain and degenerative arthritis of the thoracolumbar spine. The examiner found that his low back disability limited his capacity for sitting, standing, and lifting, and so affected his ability to work.

The Veteran reported that the MVA in March 2012 worsened his neck condition. He stated that he had constant neck pain that was treated with medication. He indicated that he could not rotate his head normally, and that he therefore avoided driving. He related having worse neck pain with prolonged sitting, and stated that every two hours he had to lie down to alleviate pain. He indicated that his neck pain made him unable to spend more than five to ten minutes on the computer. He reported having weekly chiropractic treatment. Motion of his cervical spine was limited to 25 degrees of forward flexion, 10 degrees of extension, 10 degrees of left lateral flexion, 15 degrees of right lateral flexion, and 30 degrees of rotation to the left, and 10 degrees of rotation to the right. There was pain on motion, with weightbearing, and on palpation. After three repetitions, the ranges remained the same. There was spasm of cervical paraspinal and trapezius muscles. There was guarding of movement in all directions due to pain. X-rays showed mild narrowing of disc spaces. The examiner found that the Veteran's neck disability made him unemployable, as he could not drive or use a computer, and required daily periods of bedrest due to neck pain. In an April 2015 addendum to the examination report, the examiner indicated that all of the symptoms and impairment noted in the 2015 examination could be attributed to progression of the service-connected lumbar and cervical strains.

From 2008 through 2011, and until the June 2012 VA examination, the Veteran's thoracolumbar spine disability did not warrant a rating higher than 10 percent. Even with consideration of his limitation of motion, pain, pain on motion, and limitations on work and other activities, his impairment was not equivalent to limitation of forward flexion to 60 degrees, or limitation of the combined range of motion to 120 degrees. The Board denies a higher rating for that period.

At the VA examination performed on June 4, 2012, flexion of the Veteran's thoracolumbar spine was limited to 30 degrees. From that date, the disability met the criteria for a 40 percent rating. Although he had an MVA prior to the 2012 examination, it is not possible to distinguish the portion of the impairment that is attributable to MVA injuries from the portion attributable to worsening of the disability incurred in service. The Board therefore grants a 40 percent rating from June 4, 2012. The Veteran's thoracolumbar spine disability has not been manifested by ankylosis or disability equivalent to ankylosis. Therefore, a rating higher than 40 percent is not warranted.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2015); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The Veteran's thoracolumbar spine disability has not required frequent hospitalizations. That disability has had effects on his work capacity, but those effects have not risen to the level of marked interference with employment. The rating schedule criteria address the Veteran's low back pain and functional impairment and provide for higher ratings for manifestations that are more disabling. Therefore, it is not necessary to refer the issue of the evaluation of the low back disability for consideration of extraschedular ratings.

The Court has indicated that in claims for increased ratings the Board must consider whether the record indirectly raises the issue of unemployability. See Rice v. Shinseki, 22 Vet. App. 447 (2009). The RO has granted the Veteran a TDIU, effective February 12, 2015. As the evidence does not suggest that the Veteran's low back disability made him unemployable prior to February 2015, the record regarding ratings for the low back disability does not indirectly raise the issue of unemployability prior to that date.

From 2008 until the February 2012 VA examination, the Veteran's cervical spine disability did not warrant a rating higher than 10 percent. Even with consideration of his limitation of motion, pain, pain on motion, and limitations on work and other activities, his impairment was not equivalent to limitation of forward flexion to 30 degrees or limitation of the combined range of motion to 170 degrees. The Board denies a higher rating for that period. 

The February 12, 2015, examination of the cervical spine showed severe limitation of motion, pain, pain on motion, and limitations on work and other activities. The cervical spine was not in ankylosis. There were, however, daily episodes requiring periods of bedrest. The Veteran's cervical spine disability has not been diagnosed as intervertebral disc syndrome. As his disability necessitates periods of lying down, however, it produces impairment comparable to incapacitating episodes. The examination report did not indicate how long the episodes last, but the occurrence of such episodes every two hours would affect and interrupt work and other activities to an extent comparable to incapacitating episodes with a total duration of at least six weeks in a twelve month period. From February 12, 2015, then, the cervical spine disability warrants a 60 percent rating. There has not been ankylosis of the entire spine or equivalent impairment, so a higher rating is not warranted. The 60 percent rating, in combination with the TDIU that the RO assigned from February 12, 2015, sufficiently addresses the effects of the cervical spine disability on his employment capacity. The evidence does not suggest that the Veteran's cervical spine disability made him unemployable prior to February 2015, so the record regarding ratings for the cervical spine disability does not indirectly raise the issue of unemployability prior to that date.

Rhinitis with Sinusitis

The Veteran has appealed the 0 percent, noncompensable disability rating assigned for his rhinitis with sinusitis. The RO granted service connection, effective in October 1993, for that disability, and assigned a 0 percent disability rating. In October 2008, the Veteran submitted a claim for increased ratings for several disabilities, including rhinitis with sinusitis. In a June 2009 rating decision, the RO continued the 0 percent rating. The Veteran appealed that decision.

Medical records reflect that the Veteran has allergic rhinitis, also described as hay fever, and also has sinusitis. Under the rating schedule, allergic or vasomotor rhinitis is rated at 30 percent if there are polyps. It is rated at 10 percent if there are no polyps, but there is greater than 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side. 38 C.F.R. § 4.97, Diagnostic Code 6522. Chronic sinusitis is rated at 10 percent or higher if there are one or more incapacitating episodes per year requiring prolonged, four to six week, antibiotic treatment; or three or more non-incapacitating episodes per year characterized by headache, pain, and purulent discharge or crusting; or if there has been surgery. 38 C.F.R. § 4.97, Diagnostic Codes 6510 through 6514.

Records of VA and private treatment of the Veteran in 2007 through 2015 reflect ongoing diagnoses of allergic rhinitis and recurrent sinusitis. In his October 2008 claim, he wrote that his sinusitis and hay fever were becoming worse.

On VA examination in May 2009, the Veteran reported ongoing rhinitis and sinusitis manifested by constant sinus pain, and headaches that lasted from 30 to 45 minutes and occurred several times every day. He indicated that he used over-the-counter nasal sprays. He stated that in recent years he had not had sinus infection or required antibiotic treatment. He related that his rhinitis and sinusitis caused tiredness that limited him to 24 hours a week of work, and sometimes made him unable to drive. The examiner found that the Veteran's maxillary and frontal sinuses were quite tender. There was evidence of bleeding in the nasal septum bilaterally. There was nasal congestion, with estimated airflow of 50 percent of predicted on each side. No polyps were seen.

On VA examination in June 2012, it was noted that the Veteran had rhinitis and sinusitis. The rhinitis did not produce greater than 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side. There were no nasal polyps. He had not had sinus surgery. He indicated that he had episodes of sinusitis. In the preceding twelve months, he had not had any incapacitating episodes of sinusitis requiring prolonged, four to six week, antibiotic treatment, nor any non-incapacitating episodes of sinusitis characterized by headache, pain, and purulent discharge or crusting. The examiner stated that his rhinitis and sinusitis did not impact his ability to work.

On VA examination in March 2015, the Veteran reported ongoing allergic rhinitis with sinusitis. He stated that he took the medication Allegra periodically. The rhinitis did not produce greater than 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side. There were no nasal polyps. He had not had sinus surgery. He indicated that he had episodes of sinusitis. In the preceding twelve months, he had not had any incapacitating episodes of sinusitis requiring prolonged, four to six week, antibiotic treatment, nor any non-incapacitating episodes of sinusitis characterized by headache, pain, and purulent discharge or crusting. The examiner stated that his rhinitis and sinusitis did not impact his ability to work.

The Veteran's allergic rhinitis has not been manifested by polyps. He has not had obstruction of the nasal passages on both sides or complete obstruction on one side. His sinusitis has not required surgery. It has not produced any incapacitating episodes per year requiring prolonged, four to six week, antibiotic treatment, nor any non-incapacitating episodes characterized by headache, pain, and purulent discharge or crusting. His rhinitis and sinusitis have not met or approximated the criteria for a compensable rating. The Board therefore denies a compensable rating.
The Veteran's rhinitis with sinusitis has not required frequent hospitalizations, and has not markedly interfered with employment. The rating schedule criteria address the effects of his rhinitis with sinusitis. Therefore, it is not necessary to refer the issue of the evaluation of the rhinitis with sinusitis for consideration of extraschedular ratings. The information regarding his rhinitis with sinusitis does not indirectly raise the issue of unemployability.

Hemorrhoids

The Veteran has appealed the 0 percent, noncompensable disability rating assigned for his hemorrhoids. The RO granted service connection effective in October 1993 for each of that disability, and assigned a 0 percent disability rating. In October 2008, the Veteran submitted a claim for increased ratings for several disabilities, including hemorrhoids. In a June 2009 rating decision, the RO continued the 0 percent rating. The Veteran appealed that decision.

Under the rating schedule, external or internal hemorrhoids are rated at 20 percent if there is persistent bleeding and secondary anemia, or if there are fissures. They are rated at 10 percent if they are large or thrombotic and irreducible, with excessive redundant tissue, evidencing frequent recurrences. They are rated at 0 percent if they are mild or moderate. 38 C.F.R. § 4.114, Diagnostic Code 7336.

In an October 2008 statement, the Veteran reported that his hemorrhoids were getting worse, and that he had bleeding. VA and private medical records reflect a diagnosis of external hemorrhoids.

On VA examination in May 2009, the Veteran reported that presently his hemorrhoids were manifested by bleeding that occurred with almost every bowel movement. He stated that during flare-ups the hemorrhoids itched, and it was uncomfortable to sit for more than 30 to 45 minutes. He related that this interfered with his part time work as a truck driver. He reported having incontinence of stool at times. The examiner found slight tenderness of the rectum. There was normal rectal sphincter tone. There was redundant skin tissue at 12 o'clock and 6 o'clock consistent with healed hemorrhoid. There was no obvious current bleeding. The examiner's diagnosis was external hemorrhoids.

On VA examination in June 2012, the Veteran reported that since the previous hemorrhoids examination, he had less bleeding. He stated that he took more fiber. He indicated that he used over-the-counter hemorrhoid cream. He related that he still had occasional bleeding. He reported that prolonged sitting bothered his hemorrhoids. The examiner observed skin tags only, and no active external hemorrhoids. On laboratory testing, the Veteran did not have anemia. The examiner indicated that the hemorrhoids impacted the Veteran's ability to work, but did not necessitate any specific restrictions in his work as a longshoreman.

On VA examination in May 2015, the Veteran reported that his hemorrhoids resulted in occasional bleeding. He stated that he was trying to eat more fiber. He indicated that he used over-the-counter topical medication as needed. The examiner observed one small external hemorrhoid and multiple skin tags. The examiner's diagnosis was a mild external hemorrhoid condition, with occasional bleeding. The examiner stated that the hemorrhoid condition would not impact the Veteran's ability to work.

The Veteran's external hemorrhoids have not had manifestations and effects that warrant a compensable rating. They have not been large, thrombotic, or irreducible. When an examiner observed redundant tissue, he did not describe it as excessive. The bleeding that has been reported has been described sometimes as intermittent and sometimes as occasional, but not as persistent. There has been no finding of anemia or fissures. There has been increased discomfort with prolonged sitting, but that discomfort was not reported to significantly impair his work capacity. The preponderance of the evidence is against a rating higher than 0 percent.

The Veteran's hemorrhoids have not required frequent hospitalizations, and have not markedly interfered with employment. The rating schedule criteria address the effects of his hemorrhoids. Therefore, it is not necessary to refer the issue of the evaluation of his hemorrhoids for consideration of extraschedular ratings. The information regarding his hemorrhoids does not indirectly raise the issue of unemployability.



	(CONTINUED ON NEXT PAGE)


ORDER

A claim for service connection for left ear hearing loss is reopened.

A claim for service connection for diabetes mellitus is reopened.

Entitlement to service connection for diabetes mellitus is granted.

Entitlement to service connection for ED is granted.

Prior to June 4, 2012, a disability rating higher than 10 percent for lumbosacral strain is denied.

From June 4, 2012, a 40 percent disability rating for lumbosacral strain, is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

Entitlement to a disability rating higher than 40 percent for lumbosacral strain is denied.

Prior to February 12, 2015, a disability rating higher than 10 percent for cervical strain is denied.

From February 12, 2015, a 60 percent disability rating for cervical strain is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

Entitlement to a disability rating higher than 60 percent for cervical strain is denied.

Entitlement to a compensable disability rating for rhinitis with sinusitis is denied.

Entitlement to a compensable disability rating for hemorrhoids is denied.


REMAND

The Board is remanding the reopened claim for service connection for left ear hearing loss, and the claim for service connection for right ear hearing loss.

The Veteran submitted in 1993 a claim for service connection for left ear hearing loss. In an October 2008 claim, he essentially raised the issue of service connection for hearing loss in the left and right ears. He contends that noise exposure during service led to bilateral hearing loss. In testing during service, on some occasions the hearing levels in each of the Veteran's ears were within normal limits. On other occasions, some thresholds approached or reached the criteria for disabling hearing loss. On testing soon after separation from service, useful results were not obtained. Years later, testing showed disabling bilateral hearing loss. Audiologists who have seen the Veteran have not discussed the likely etiology of the current hearing loss. The Board is remanding the issue of left and right ear hearing loss for a VA audiology examination and file review, with opinion regarding the likelihood of a relationship between hearing levels found during service and the current disabling hearing loss.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)



	(CONTINUED ON NEXT PAGE)


1. Schedule the Veteran for a VA audiology examination to address the likely etiology of current left and right ear hearing loss disability. Provide the Veteran's claims file to the examiner for review. Ask the examiner to review the claims file, examine the Veteran, and perform and report findings of audiological testing. Ask the examiner to consider reported noise exposure, testing records, and other assembled evidence from during and after the Veteran's service. Ask the examiner to provide an opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that his current left and right ear hearing loss was incurred or aggravated during service, or is otherwise causally related to acoustic injury or other events during service. Ask the examiner to explain the conclusions reached.

2. Thereafter, review the expanded record and reconsider the remanded claims. If any of those claims remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


